DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 02/17/2020.  
Claims 14-26 have been canceled by the applicant.

Claim Objections

Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 27 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (U.S. Pub. 20110051694)

Regarding claim 1 Cho disclose a method for allocating an uplink resource, comprising: 
receiving an uplink (UL) grant sent by a base station para. 5, Fig. 1, “the BS allocates an uplink resource (step 140)”; and 
allocating, based on a transmission profile corresponding to a logical channel, an uplink resource indicated by the UL grant to the logical channel, wherein the transmission profile corresponding to the logical channel is configured by the base station para. 51-52, Fig.4, “A BS confirms a profile corresponding to the codeword, and if a bandwidth of the corresponding profile is available, the BS allocates an uplink resource (step 440). Thereafter, the MS transmits corresponding data through an uplink region allocated by the BS (step 450). 
Claim 27 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claim 33 recites a system corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 11-13 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (U.S. Pub. 20110051694) in view of Ericsson, “Logical Channel Prioritization and Transmission Profiles”, 3GPP TSG-RAN WG2 #99, Tdoc R2-1709474, (11.08.2017)); hereafter Ericsson. 

Regarding claim 2 Cho disclose, wherein the allocating, based on a transmission profile corresponding to a logical channel, an uplink resource indicated by the UL grant to the logical channel comprises: 
determining a transmission profile corresponding to the uplink resource indicated by the received UL grant para. 51, Fig.4, “A BS confirms a profile corresponding to the codeword, and if a bandwidth of the corresponding profile is available, the BS allocates an uplink resource (step 440)”; and 
Cho does not specifically disclose allocating, based on the transmission profile corresponding to the logical channel and the transmission profile corresponding to the uplink resource, an uplink resource indicated by the UL grant to the logical channel. However Ericsson teach, section 2.1, “The transmission profile consists of at least an id identifying the transmission profile, a list of logical channel IDs, associated numerology/SCS used for transmission, the number of symbols per slot, K2, and transmission power offset”.  
Cho and Ericsson are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson in the system of Cho so the system can reduce the signaling overhead and configure the available resources. The motivation for doing so would have been to improve the configuration and allocation of available resources on the network.
Regarding claim 3 Cho does not specifically disclose wherein the uplink resource indicated by each of the UL grants comprises one or a plurality of time-frequency resource blocks, and each time-frequency resource block corresponds to one transmission profile section 2.1, “RAN2 has assumed that TTI durations may .  
Cho and Ericsson are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson in the system of Cho so the system can reduce the signaling overhead and configure the available resources. The motivation for doing so would have been to improve the configuration and allocation of available resources on the network.
Regarding claim 4 Cho does not specifically disclose, wherein the determining a transmission profile corresponding to the uplink resource indicated by the received UL grant comprises: 
acquiring an identifier of a transmission profile corresponding to the uplink resource from the UL grant, and determining, based on the identifier of the transmission profile, the transmission profile corresponding to the uplink resource. However Ericsson teach, section 2.1, “the transmission profile id must be carried in the uplink grant. The details (e.g. the maximum number of configured transmission profiles) can be left for RAN1 to decide as this affects the size of the grant”; or 
the determining a transmission profile corresponding to the uplink resource indicated by the received UL grant comprises: 
acquiring a transmission profile parameter corresponding to the uplink resource from the UL grant, and determining, based on the acquired transmission profile parameter, the transmission profile corresponding to the uplink resource. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen only one of the alternatives.
Cho and Ericsson are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson in the system of Cho so the system can reduce the signaling overhead and configure the available resources. The motivation for doing so would have been to improve the configuration and allocation of available resources on the network.
Regarding claim 5 Cho does not specifically disclose, wherein the allocating, based on a transmission profile corresponding to a logical channel, an uplink resource indicated by the UL grant to the logical channel further comprises: 
determining whether a transmission profile corresponding to an uplink resource indicated by the UL grant belongs to a pre-configured transmission profile set, wherein the transmission profile set comprises a transmission profile corresponding to the logical channel. However Ericsson teach, section 1, “Logical ; and, 
not allocating an uplink resource corresponding to the transmission profile that does not belong to the transmission profile set section 1, “FFS if it is up to UE implementation how the UL grants are processed if multiple UL grants are received or some form of prioritization guidelines are specified”, or 
determining a priority of the transmission profile that does not belong to the transmission profile set as a minimum priority, 
upon it is determined that the transmission profile corresponding to the uplink resource indicated by the UL grant does not below to the pre-configured transmission profile set. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen only one of the alternatives.
Cho and Ericsson are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson in the system of Cho so the system can reduce the signaling overhead and configure the available resources. The motivation for doing so would have been to improve the configuration and allocation of available resources on the network.
 claim 6 Cho does not specifically disclose, wherein the logical channel corresponds to one or a plurality of transmission profiles. However Ericsson teach, section 1, “Logical channel priority is configured per UE as a baseline.  FFS is anything needs to be done to done to treat logical channels differently”.  
Cho and Ericsson are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson in the system of Cho so the system can map the appropriated channels with the transmission profiles. The motivation for doing so would have been to efficiently allocate the available resources to the terminals on the network.
Regarding claim 9 Cho does not specifically disclose, wherein when the logical channel corresponds to a plurality of transmission profiles, the allocating, based on the transmission profile corresponding to the logical channel and the transmission profile corresponding to the uplink resource, an uplink resource indicated by the UL grant to the logical channel comprises: 
selecting and allocating an uplink resource corresponding to a transmission profile to a first logical channel in the order of priorities of a plurality of transmission profiles, from-7-Docket No. 19SG1 P3288-US-WF170313OUS high to low, corresponding to the logical channel, wherein the first logical channel is any one of the logical channels configured with the corresponding transmission profile. However Ericsson teach,  section 2.3, “Proposal 6 LCP first selects the logical channels configured with the .  
Cho and Ericsson are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson in the system of Cho so the system can map the appropriated channels with the transmission profiles. The motivation for doing so would have been to efficiently allocate the available resources to the terminals on the network.
Regarding claim 11 Cho does not specifically disclose, wherein the allocating, based on the transmission profile corresponding to the logical channel and the transmission profile corresponding to the uplink resource, an uplink resource indicated by the UL grant to the logical channel further comprises:  -8-Docket No. 19SG1 P3288-US-WF170313OUS 
allocating an uplink resource to a second logical channel in the order of the priority of the transmission profile corresponding to the uplink resource from high to low or from low to high, wherein the second logical channel is a logical channel unconfigured with a corresponding transmission profile. However Ericsson teach, section 2.1, “for each transmission profile, a configured set of LCH can be served. As an example, the network may configure the UE with two transmission profiles with parameters suitable for URLLC and eMBB which includes lists of logical channels which will be served for either URLLC transmissions or eMBB transmission”.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson in the system of Cho so the system can map the appropriated channels with the transmission profiles. The motivation for doing so would have been to efficiently allocate the available resources to the terminals on the network.
Regarding claim 12 Cho does not specifically disclose, wherein the allocating, based on the transmission profile corresponding to the logical channel and the transmission profile corresponding to the uplink resource, an uplink resource indicated by the UL grant to the logical channel further comprises: 
allocating, based on a default transmission profile and a transmission profile corresponding to the uplink resource, an uplink resource to a second logical channel, wherein the second logical channel is a logical channel unconfigured with a corresponding transmission profile, and the default transmission profile is pre-configured by the base station. However Ericsson teach, section 1, “Logical channel Priority is configured per MAC entity per logical channel. PBR is not configured per numerology, it is per “logical channel” as in LTE”.  
Cho and Ericsson are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
Regarding claim 13 Cho disclose, further comprising: 
receiving transmission profile allocation information sent by a base station para. 5, Fig. 1, “the BS allocates an uplink resource (step 140)”, 
Cho does not specifically disclose wherein the transmission profile allocation information comprises at least one of indication information of a default transmission profile, indication information of a transmission profile set and indication information of a transmission profile corresponding to a logical channel. However Ericsson teach, section 2.1, “the transmission profile consists of at least: transmission profile id, i.e. an index or identifier of the transmission profile,	the associated numerology /SCS used for transmission, the TTI or slot length or symbols per slot, K2 (i.e. the time from transmission of the grant until the uplink transmission)”; 
the indication information of the default transmission profile is configured to indicate a transmission profile preferentially used by a logical channel unconfigured with a corresponding transmission profile section 2.1, “The LCH applicability to PHY grant is determined based on the mapping relation between LCHs and the transmission profile index. Whenever it is necessary to reconfigure the mapping between LCHs and certain PHY parameters, the RRC only requires to reconfigure the mapping between LCHs and the transmission profile indies”; and 
the transmission profile set comprises a transmission profile corresponding to the logical channel section 2.1, “the transmission profile consists of at least: transmission profile id, i.e. an index or identifier of the transmission profile”.
Cho and Ericsson are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson in the system of Cho so the system can map the appropriated channels with the transmission profiles. The motivation for doing so would have been to efficiently allocate the available resources to the terminals on the network.
Regarding claims 28-31 the limitations of claims 28-31, respectively, are rejected in the same manner as analyzed above with respect to claims 2-5, respectively.
Regarding claim 32 the limitations of claim 32 are rejected in the same manner as analyzed above with respect to claim 13.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471